 

 

  

 

 

 

 

 

 

USpc SDNY i
rT i
TKR MESS ‘
BLECIRG ALLY FILED
UNITED STATES DISTRICT COURT DOC
SOUTHERN DISTRICT OF NEW YORK p ATE en TE a " FEB
IN RE: MEMORANDUM DECISION
AND ORDER
TERRORIST ATTACKS ON
SEPTEMBER 11, 2001 ; 03 MDL 1570 (GBD) (SN)

This document relates to:

Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., 15 Civ. 9903
(GBD) (SN)

GEORGE B. DANIELS, United States District Judge:

On February 3, 2020, the Burnett Plaintiffs moved this Court to issue final judgments
against the Islamic Republic of Iran and award compensatory damages for pain and suffering
in light of personal injury claims sustained by the Plaintiffs during the September 11, 2001
terrorist attacks, (Pls.’ Notice of Mot. for Entry of Partial Final Default Js. on Behalf of
Burnett/Iran Personal-Injury Pls., ECF No. 5816.)'! The moving Plaintiffs are individuals
who were either on site at the time of the terrorist attacks or who were in the vicinity of the
areas where the attacks occurred, causing subsequent damage. (Mem. of Law for Entry of
Partial Final Default Js. on Behalf of Burnett/Iran Personal-Injury Pls., ECF No. 5817, at 6.)
Before this Court is Magistrate Judge Sarah Netburn’s February 13, 2020 Report and
Recommendation (the “Report”), recommending that this Court grant Plaintiffs’ motion and

recommending the amounts in which each Plaintiff should be awarded pain and suffering

 

‘ All citations included herein refer to documents filed in the 9/11 multidistrict litigation docket. See
In re Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN).

1

 

 
damages. (Report, ECF No. 5932, at 4-5.) This Court ADOPTS Magistrate Judge Netburn’s

Report.

I. LEGAL STANDARDS

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The
Court must review de novo the portions of a magistrate judge’s report to which a party
properly objects. /d. Portions of a magistrate judge’s report to which no or “merely
perfunctory” objections are made are reviewed for clear error. Edwards v. Fischer, 414
F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citation omitted). Clear error is present only
when “upon review of the entire record, [the court is] left with the definite and firm
conviction that a mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d
Cir. 2006) (citation omitted).

No party has filed any objections. Accordingly, this Court reviews the Report for

clear error.

Il MAGISTRATE JUDGE NETBURN DID NOT ERR IN APPLYING THE
PERSONAL INJURY FRAMEWORK TO THE PLAINTIFFS

On February 7, 2020, Magistrate Judge Netburn established a framework to award
personal injury damages to individual Plaintiffs who had sustained injuries during the
September 11, 2001 terrorist attacks, which this Court adopted on February 14, 2020. (R. &
R. to the Honorable George B. Daniels (“Personal Injury Report”), ECF No. 5879, adopted
by Mem. Decision and Order, ECF No. 5946.) This framework outlined the personal injury

awards for individual] Plaintiffs and is as follows:

 
 

Category of Injury Pain and Damages Award

 

 

 

Significant $5,000,000
Severe $7,000,000
Devastating $10,000,000

 

 

 

 

(Ud. at 6.) In the Personal Injury Report, Magistrate Judge Netburn defined and categorized

99° 66

what type of injuries this Court will typically consider to be “significant,” “severe,” or
“devastating,” and she also reserved this Court’s discretion to award further upward

departures in what appears to be exceptional circumstances. (/d. at 6-9.)

A. The Report Did Not Err in Determining That the Individual Plaintiffs Are
Entitled to Pain and Suffering Damages.

Magistrate Judge Netburn properly determined that awards of pain and suffering
damages, as broken down in Exhibit A of this opinion, are appropriate. Plaintiffs submitted
declarations wherein they extensively detailed the injuries they sustained during the
September 11, 2001 terrorist attacks. (See Decl. in Supp. of Mot. for Entry of Partial Final
Default Js. on Behalf of Burnett/Iran Personal-Injury Pls., ECF No. 5818.) The Report
accurately describes the relevant injuries, and Magistrate Judge Netburn did not err in her

32 ee

categorization of each injury as “significant,” “severe,” or “devastating.” (Report at 24.)
Additionally, Magistrate Judge Netburn appropriately found that “Plaintiffs should also be
awarded prejudgment interest on these damages from September 11, 2001, through the date

of judgment, at a rate of 4.96 percent per annum, compounded annually.” (/d. at 4.)

Ti. CONCLUSION

Plaintiffs’ Motion for Final Judgments, (ECF No. 5816), is GRANTED. It is

 
ORDERED that the Burnett Plaintiffs identified in the attached Exhibit A are
awarded judgments for pain and suffering damages as set forth in Exhibit A; and it is

ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96
percent per annum, all interest compounded annually over the same period; and it is

ORDERED that the Plaintiffs not appearing on Exhibit A and who were not
previously awarded damages may submit in later stages applications for punitive, economic,
and/or other damages awards that may be approved on the same basis as currently approved
for those Plaintiffs appearing on Exhibit A or in prior filings.

The Clerk of Court is directed to close the motions in 03 MDL 1570, (ECF No. 5816),

and 15 Civ. 9903, (ECF No. 330), accordingly.

Dated: February 18, 2020
New York, New York
SO ORDERED.

GORGE B. DANIELS
nited States District Judge

 

 
EXHIBIT A

 
Jonathan Becker

“$5,000,000

 
 

 

 

Estate of David Allen Bridgeforth

$7,000,000

 

 

 

Joseph Falco

 

$7,000,000

 

 

 

 
